DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                         EUGENE JACOBS, JR.,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D18-1134

                                 [July 26, 2018]

   Appeal from order denying rule 3.850 motion to the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 56-2010-CF-003192-A.

  Eugene Jacobs, Wewahitchka, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.